Reversing.
Kirby Ingram was given two years in the penitentiary for detaining a female. The mother of the prosecuting witness was, over the objection of the defendant, allowed to state her daughter made complaint immediately upon the mother's return. That was error. See Kirby v. Com., 210 Ky. 353, 275 S.W. 866, and cases cited there. There was evidence that this prosecution was a frame-up, to punish the defendant for having driven the mother of the prosecuting witness out of his berry patch, and defendant urges he was entitled to a peremptory instruction, but we regard the evidence as sufficient to take the case to the jury.
The judgment is reversed.